DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 3/8/2021.  Currently claims 1-20 are pending and claims 1, 9, 10, and 16 are independent. 
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-039293, filed on 3/6/2020.


	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 9 is rejected under 35 U.S.C. 112(b) because the claim appears to be an independent claim (an article of manufacture – vehicle), but has claim language that makes it dependent upon claim 1.  Examiner suggest including the specific control apparatus limitations from claim 1 (i.e. a vehicle equipped with a control apparatus for controlling…) so that it is clear that claim 9 is independent.  Appropriate correction required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 10, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igata et al. (JP 2019142703 A)
Regarding claims 1, 10, and 16, Igata discloses a control apparatus for controlling a vehicle (Igata ABS - transport control means that performs autonomous movement) that is communicably connected to a user terminal (Igata - When the user transmits an operation request to the server device 300 via a communication unit (not shown) (step S11), the server device 300 (operation command generation unit 3022) generates an operation command in response to the request ( Step S12)), the control apparatus comprising 5a controller, wherein the controller is configured to: perform control to store, in the vehicle, baggage of a user of the user terminal (Igata Fig.2, Fig. 4 – Igata - The storage device 200 is a locker-type device (delivery box) that has a plurality of compartments and can store luggage in each compartment. FIG. 2 shows the appearance of the storage device 200); and perform control to deliver the baggage to the user in response to a request from the user terminal (Igata - For example, when the server device 300 receives a request to deliver the storage device 200 to a predetermined location from a system administrator, the server device 300 acquires a destination and then issues an operation command to the autonomous vehicle 100 that can deliver the vehicle).
Regarding claim 6, Igata discloses the controller is configured to perform control to store baggage of a plurality of users in the vehicle, the control apparatus further comprising a memory 10configured to store information on each baggage in association with each of the plurality of users (Igata Fig. 4 – Igata ABS - a storage device that has independently-lockable multiple sections and can store a package in each section).
Regarding claims 7 and 15, Igata discloses the controller, upon determining that baggage stored in the vehicle is an item that 15needs to be stored at a predetermined position other than the vehicle, performs control to transport the baggage stored in the vehicle to the predetermined position (Igata - For example, when the server device 300 receives a request to deliver the storage device 200 to a predetermined location from a system administrator, the server device 300 acquires a destination and then issues an operation command to the autonomous vehicle 100 that can deliver the vehicle).
Regarding claim 9, Igata discloses a vehicle equipped with the control apparatus according to claim 1 (Igata Fig. 4 – Igata - an autonomous movable body).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 11, 12, 13, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Igata et al. (JP 2019142703 A) in view of Ayyagari et al. (US 20190213515 A1)
Regarding claims 2, 11, 17, Igata discloses the controller is configured to: acquire travel route information for the user (Igata - Autonomous traveling vehicle 100 is a vehicle that travels according to an operation command acquired from server device 300. Specifically, a travel route is generated based on an operation command).
Igata lacks predict a future travel route from the travel route information; 15determine a degree of fatigue of the user according to a position on the predicted future travel route; and perform control to move the vehicle to a position at which the degree of fatigue exceeds a predetermined value.
Ayyagari, from the same field of endeavor, teaches predict a future travel route from the travel route information (Ayyagari ¶37 - In some implementations, the trolley management system 106 may determine the meeting location based on a predicted location of the luggage and at a predicted time); 15determine a degree of fatigue of the user according to a position on the predicted future travel route (Ayyagari ¶28 - In case of senior citizens, the trolley management system 106 may assume that the user or users may not want to push a heavy trolley, and may order a small trolley, or may order a large trolley if the user is assisted by another person. In some embodiments, the trolley management system 106 may provide one or more trolleys that are self-driving trolleys. A self-driving trolley may be useful in a scenario where only senior citizens are traveling); and perform control to move the vehicle to a position at which the degree of fatigue exceeds a predetermined value (Ayyagari ¶37 - At block 310, the trolley management system 106 automatically sends the one or more trolleys to a meeting location. In various embodiments, the trolley management system 106 takes the order or trolley request from the smart trolley module 104 and communicates information from the order to the trolley 108. Such information may include geographic location coordinates of the meeting location, an identity of the user, characteristics of the luggage items, etc. The trolley management system 106 may then direct the trolley 108 to the appropriate meeting location based on the geographic location coordinates).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the autonomous delivery methodology/system of Igata by including smart trolley techniques of Ayyagari because Ayyagari discloses “The intelligent trolley management system directly interacts with user's vehicle and makes smart decisions to assist the user in obtaining a trolley for carrying luggage (Ayyagari ¶10)”.   Additionally, Igata further details “a delivery service using a mobile object that runs autonomously. For example, Patent Document 1 discloses a system that transports luggage (Igata ¶3)” so it would be obvious to consider including the additional smart trolley techniques that Ayyagari discloses because it would assist and improve the delivery/carrying of luggage.
Regarding claims 3, 12, 18, Igata in view of Ayyagari discloses a control apparatus for controlling a vehicle (Igata ABS - transport control means that performs autonomous movement).
Ayyagari further teaches the position at which the degree of fatigue exceeds the predetermined value (Ayyagari ¶28 - In case of senior citizens, the trolley management system 106 may assume that the user or users may not want to push a heavy trolley, and may order a small trolley, or may order a large trolley if the user is assisted by another person. In some embodiments, the trolley management system 106 may provide one or more trolleys that are self-driving trolleys. A self-driving trolley may be useful in a scenario where only senior citizens are traveling) includes a position at which a distance traveled by the user on foot exceeds a predetermined distance (Ayyagari ¶37 - In some implementations, the trolley management system 106 may determine the meeting location based on a predicted location of the luggage and at a predicted time).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the autonomous delivery methodology/system of Igata by including smart trolley techniques of Ayyagari because Ayyagari discloses “The intelligent trolley management system directly interacts with user's vehicle and makes smart decisions to assist the user in obtaining a trolley for carrying luggage (Ayyagari ¶10)”.   Additionally, Igata further details “a delivery service using a mobile object that runs autonomously. For example, Patent Document 1 discloses a system that transports luggage (Igata ¶3)” so it would be obvious to consider including the additional smart trolley techniques that Ayyagari discloses because it would assist and improve the delivery/carrying of luggage.
Regarding claims 4, 13, 19, Igata discloses acquire travel route information for the user (Igata - Autonomous traveling vehicle 100 is a vehicle that travels according to an operation command acquired from server device 300. Specifically, a travel route is generated based on an operation command).
Igata lacks predict a future travel route from the travel route information; predict a position where baggage of the user is to be newly added on 30the predicted future travel route; and perform control to move the vehicle to the predicted position
Ayyagari, from the same field of endeavor, teaches predict a future travel route from the travel route information; predict a position where baggage of the user is to be newly added on 30the predicted future travel route; and perform control to move the vehicle to the predicted position (Ayyagari ¶37 - some embodiments, the trolley management system 106 may determine the meeting location based on the current location of the luggage (e.g., if the luggage has arrived at the airport). This location may be included in the trolley request as indicated above. In some implementations, the trolley management system 106 may determine the meeting location based on a predicted location of the luggage and at a predicted time (e.g., if the luggage has not yet arrived at the airport). Such a predicted location may be determined between the smart trolley module 104 and trolley management system 106. For example, the smart trolley module 104 may indicate the specific arrival location. Based on the current location of the smart trolley module 104 while en route, and the speed of the vehicle system 102, the smart trolley module 104 and trolley management system 106 may estimate the arrival time at the destination location. The trolley management system 106 may direct the trolley to arrive at the destination location at the same time as the traveler or shortly before the traveler arrives at the destination).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the autonomous delivery methodology/system of Igata by including smart trolley techniques of Ayyagari because Ayyagari discloses “The intelligent trolley management system directly interacts with user's vehicle and makes smart decisions to assist the user in obtaining a trolley for carrying luggage (Ayyagari ¶10)”.   Additionally, Igata further details “a delivery service using a mobile object that runs autonomously. For example, Patent Document 1 discloses a system that transports luggage (Igata ¶3)” so it would be obvious to consider including the additional smart trolley techniques that Ayyagari discloses because it would assist and improve the delivery/carrying of luggage.

Claims 5, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Igata et al. (JP 2019142703 A) in view of Lu (CN 111436732 A)
Regarding claims 5, 14, 20, Igata discloses a control apparatus for controlling a vehicle (Igata ABS - transport control means that performs autonomous movement).
Igata lacks when performing control to store the baggage of the user, determine content of the baggage and acquire a schedule of the user to determine a P0194686-US (16/21)- 17 - necessary item for which a probability of being required during the acquired schedule is equal to or greater than a predetermined value; and if the necessary item is not included in the content of the baggage, notify the user of the necessary item that is not included in the content of the 5baggage.
Lu, from the same field of endeavor, teaches when performing control to store the baggage of the user, determine content of the baggage and acquire a schedule of the user to determine a P0194686-US (16/21)- 17 - necessary item for which a probability of being required during the acquired schedule is equal to or greater than a predetermined value; and if the necessary item is not included in the content of the baggage, notify the user of the necessary item that is not included in the content of the 5baggage (Lu ABS - The intelligent case can identify whether the articles in the intelligent case are the articles concerned by the user, alarm is given according to the identification result, and the user can be reminded to check the articles in the case in time through the alarm, so that the condition that the articles are lost is avoided, and great convenience is brought to the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the autonomous delivery methodology/system of Igata by including smart luggage techniques of Lu because Lu discloses “bringing great convenience to users (Lu ¶3)”.   Additionally, Igata further details “a delivery service using a mobile object that runs autonomously. For example, Patent Document 1 discloses a system that transports luggage (Igata ¶3)” so it would be obvious to consider including the additional smart luggage techniques that Lu discloses because it would improve the user experience disclosed within Igata.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igata et al. (JP 2019142703 A) in view of Damsaz et al. (WO 2019117908 A1)
Regarding claim 8, Igata discloses a control apparatus for controlling a vehicle (Igata ABS - transport control means that performs autonomous movement).
Igata lacks measure, upon storing baggage from a same user at different times, a total weight of all of the baggage of the same user, and measure an unloading weight of all baggage to be unloaded when the baggage is delivered to the same user; and 25determine whether the total weight matches the unloading weight.
Damsaz, from the same field of endeavor, teaches measure, upon storing baggage from a same user at different times, a total weight of all of the baggage of the same user, and measure an unloading weight of all baggage to be unloaded when the baggage is delivered to the same user; and 25determine whether the total weight matches the unloading weight (Damsaz ¶57 - In some embodiments, ATV 1000 may also include one or more baggage measuring devices 1040 for measuring the size and/or weight of the baggage at the pickup location. Measuring device 1040 may be weight scale 710 or camera or 3D scanner 720 of FIG. 7, or a device having both 710 and 720 integrated as one. Processor 1010 may verify that the size and the weight of the baggage as measured by baggage measuring device 1040 are within a predetermined tolerance from the size and the weight of the baggage as indicated by the baggage data).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the autonomous delivery methodology/system of Igata by including baggage transportation techniques of Damsaz because Damsaz discloses “an automated optimization policy or algorithm that balances space efficiency with service availability allows autonomous transportation systems to exceed the proficiency of traditional delivery systems (Damsaz ¶3)”.   Additionally, Igata further details “a delivery service using a mobile object that runs autonomously. For example, Patent Document 1 discloses a system that transports luggage (Igata ¶3)” so it would be obvious to consider including the additional baggage transportation techniques that Damsaz discloses because it would help exceed the proficiency of the system disclosed within Igata.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Endo et al. (CN 110119920 A)

Gueta et al. (WO 2021015663 A1)

and

B. P. Tiwari, et al. "Smart Luggage Carrier," 2018 3rd International Conference On Internet of Things: Smart Innovation and Usages (IoT-SIU), 2018, pp. 1-3, doi: 10.1109/IoT-SIU.2018.8519895 [online], [retrieved on 2022-09-24]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/8519895?source=IQplus>
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624